                                                                                                                                                 EXHIBIT 99.1

                                                            MONTHLY OPERATING REPORT
                                                             (GENERAL BUSINESS CASE)

                                                          SUMMARY OF FINANCIAL STATUS

 MONTH ENDED:                                    May 31, 2019                                        PETITION DATE:                           January 29, 2019

 1.
           Debtors in possession (or trustee) hereby submit this Monthly Operating Report on the Accrual Basis of accounting (or if
           checked here    the Office of the U.S. Trustee or the Court has approved the Cash Basis of Accounting for the Debtors).
           Dollars reported in $ millions

 2.        Asset and Liability Structure                                                     End of Current            End of Prior            As of Petition
                                                                                                  Month                   Month                    Filing (1)
           a. Current Assets                                                               $         11,384 $                11,793 $                       9,091
           b. Total Assets                                                                 $             83,547 $               83,586 $                   79,809
           c. Current Liabilities                                                          $              5,282 $                5,031 $                    3,740
           d. Total Liabilities                                                            $             70,300 $               70,389 $                   66,888

                                                                                            End of Current   End of Prior     Cumulative
 3.        Statement of Cash Receipts & Disbursements for Month                                Month           Month         (Case to Date)
           a. Total Receipts                                                               $         1,591 $         2,942 $           9,155
           b. Total Disbursements                                                          $             (2,137) $               (2,206) $                 (6,886)
           c. Excess (Deficiency) of Receipts Over Disbursements (a -
           b)                                                                              $                (546) $                 736 $                   2,269
           d. Cash Balance Beginning of Month                                              $              3,725 $                 2,989 $                     910
           e. Cash Balance End of Month (c + d)                                            $              3,179 $                 3,725 $                   3,179

                                                                                            End of Current   End of Prior      Cumulative
                                                                                               Month           Month         (Case to Date) (1)
 4.        Profit/(Loss) from the Statement of Operations                                  $            50 $            70 $              255
 5.        Account Receivables (Pre and Post-Petition)                                     $              4,772 $                 4,414
 6.        Post-Petition Liabilities                                                       $              3,674 $                 3,369
 7.        Past Due Post-Petition Account Payables (over 30 days) (2)                      $                  — $                     —
(1) Data    as of January 29, 2019 is not available, January 31, 2019 data used as Petition Date.
(2)
      In the ordinary course, in most instances the Debtors’ process for validating items for payment to suppliers requires the matching of a vendor invoice with a
       purchase order and, additionally, with a goods receipt (reflecting the Debtors’ acknowledgment of the delivery of goods or completion of services). That
       matching process extends the timeline for a vendor invoice to be cleared for payment until such time as the validation operation is fully complete. The
       Debtors are actively engaged on an ongoing basis with their supplier base to minimize the invoice matching and validation time frame. To the best of the
       Debtors’ knowledge, in all instances where the invoice matching process has been satisfactorily completed for post-petition vendor activity, the Debtors do
       not have any past due post-petition accounts payable as of May 31, 2019.




         Case: 19-30088                  Doc# 2775                         1
                                                               Filed: 06/27/19              Entered: 06/27/19 13:30:17                        Page 1 of
                                                                           16
At the end of this reporting month:                                                                Yes                 No
8. Have any payments been made on pre-petition debt, other than payments in the
     normal course to secured creditors or lessors? (if yes, attach listing including date
     of payment, amount of payment and name of payee)                                              
9.   Have any payments been made to professionals? (if yes, attach listing including
     date of payment, amount of payment and name of payee)                                         
10. If the answer is yes to 8 or 9, were all such payments approved by the court?                  
11. Have any payments been made to officers, insiders, shareholders, relatives? (if
    yes, attach listing including date of payment, amount and reason for payment, and
    name of payee)                                                                                 
12. Are the estates insured for replacement cost of assets and for general liability?              
13. Are a plan and disclosure statement on file?                                                                        
14. Was there any post-petition borrowing during this reporting period?                                                 

15. Check if paid:
    Post-petition taxes:                   
     U.S. Trustee Quarterly Fees:          
     Tax reporting and tax returns:       N/A
     (Attach explanation, if post-petition taxes or U.S. Trustee Quarterly Fees are not paid current or if post-petition tax
     reporting and tax return filings are not current.)

I declare under penalty of perjury I have reviewed the above summary and attached financial statements, and after making
reasonable inquiry believe these documents are correct.


Date:      June 27, 2019                                         /s/ DAVID S. THOMASON
                                                                 David S. Thomason
                                                                 Vice President, Controller, PG&E Corporation
                                                                 Vice President, Chief Financial Officer and Controller, Pacific
                                                                 Gas and Electric Company




     Case: 19-30088          Doc# 2775                      2
                                                Filed: 06/27/19         Entered: 06/27/19 13:30:17               Page 2 of
                                                            16
UNAUDITED STATEMENTS OF INCOME
FOR THE MONTH ENDED MAY 31, 2019
                                                                   Pacific Gas &                           PG&E
                                                                     Electric          PG&E              Corporation
(in millions)                                      Reference        Company          Corporation         Consolidated
Operating Revenues
 Electric                                                      $             968 $             — $                 968
 Natural gas                                                                 338               —                   338
   Total operating revenues                                                1,306               —                 1,306
Operating Expenses
 Cost of electricity                                                         254               —                   254
 Cost of natural gas                                                          38               —                    38
 Operating and maintenance                                                   724                   3               727
 Depreciation, amortization, and decommissioning                             263               —                   263
    Total operating expenses                                               1,279                3                1,282
Operating Income                                                              27               (3)                  24
 Interest income                                                               7                   1                    8
 Interest expense                                                            (26)              —                   (26)
 Other income, net                                                            20                   2                22
 Reorganization items, net                          Item 15                  (14)                  1               (13)
Income Before Income Taxes                                                    14               1                    15
 Income tax benefit                                                          (35)              —                   (35)
Net Income                                                                    49               1                    50
 Preferred stock dividend requirement                                         —                —                    —
Income Available for Common Stock                              $              49 $                 1 $              50




    Case: 19-30088           Doc# 2775                 3
                                           Filed: 06/27/19     Entered: 06/27/19 13:30:17              Page 3 of
                                                       16
UNAUDITED STATEMENTS OF INCOME
PETITION DATE THROUGH MAY 31, 2019
                                                                   Pacific Gas &                           PG&E
                                                                     Electric          PG&E              Corporation
(in millions)                                      Reference        Company          Corporation         Consolidated
Operating Revenues
 Electric                                                      $           4,605 $             — $               4,605
 Natural gas                                                               1,902               —                 1,902
   Total operating revenues                                                6,507               —                 6,507
Operating Expenses
 Cost of electricity                                                       1,032               —                 1,032
 Cost of natural gas                                                         431               —                   431
 Operating and maintenance                                                 3,462              (14)               3,448
 Depreciation, amortization, and decommissioning                           1,327               —                 1,327
    Total operating expenses                                               6,252              (14)               6,238
Operating Income                                                             255               14                  269
 Interest income                                                              35                   2                37
 Interest expense                                                           (143)              (2)                (145)
 Other income, net                                                           109                   6               115
 Reorganization items, net                          Item 15                 (146)             (14)                (160)
Income Before Income Taxes                                                   110                   6               116
 Income tax benefit                                                         (142)                  2              (140)
Net Income                                                                   252               4                   256
 Preferred stock dividend requirement                                         —                —                     1
Income Available for Common Stock                              $             252 $                 4 $             255




    Case: 19-30088           Doc# 2775                 4
                                           Filed: 06/27/19     Entered: 06/27/19 13:30:17              Page 4 of
                                                       16
UNAUDITED BALANCE SHEETS
AS OF MAY 31, 2019


                                                                    Pacific Gas &                         PG&E
                                                                      Electric          PG&E            Corporation
(in millions)                                       Reference        Company          Corporation       Consolidated
ASSETS
Current Assets
                                                     Items 10
    Cash and cash equivalents                         and 11    $           2,769 $            422 $            3,191
    Accounts receivable
       Customers (net of allowance for doubtful
       accounts of $60)                               Item 4                1,074               —               1,074
       Accrued unbilled revenue                                               931               —                   931
       Regulatory balancing accounts                                        1,829               —               1,829
       Other                                                                2,780              105              2,767
    Regulatory assets                                                         190               —                   190
    Inventories                                       Item 3
       Gas stored underground and fuel oil                                     89               —                    89
       Materials and supplies                                                 484               —                   484
    Income taxes receivable                                                   262                   2               264
    Other                                                                     565               —                   565
      Total current assets                                                 10,973              529             11,384
Property, Plant, and Equipment
   Electric                                                                60,552               —              60,552
    Gas                                                                    22,248               —              22,248
    Construction work in progress                                           2,585               —               2,585
    Other Plant in Service                                                     18                   2                20
      Total property, plant, and equipment                                  85,403               2             85,405
    Accumulated depreciation                                               (25,546)             (2)           (25,548)
      Net property, plant, and equipment              Item 7               59,857               —              59,857
Other Noncurrent Assets
   Regulatory assets                                                        5,143               —               5,143
    Nuclear decommissioning trusts                                          3,017               —               3,017
    Operating lease right of use asset                                      2,695                   8           2,705
    Income taxes receivable                                                    67               82                  149
    Other                                                                   1,155           12,891              1,292
    Total other noncurrent assets                                          12,077           12,981             12,306
TOTAL ASSETS                                                    $          82,907 $         13,510 $           83,547




    Case: 19-30088            Doc# 2775                  5
                                             Filed: 06/27/19    Entered: 06/27/19 13:30:17              Page 5 of
                                                         16
UNAUDITED BALANCE SHEETS
AS OF MAY 31, 2019


                                                                      Pacific Gas &                         PG&E
                                                                        Electric          PG&E            Corporation
(in millions)                                         Reference        Company          Corporation       Consolidated

LIABILITIES AND SHAREHOLDERS’ EQUITY
Current Liabilities
 Short-term borrowings                                            $              — $              — $                  —
 Long-term debt, classified as current                                           —                —                    —
 Accounts payable                                      Item 5
    Trade creditors                                                           1,410               —               1,410
    Regulatory balancing accounts                                             1,322               —               1,322
    Other                                                                       488               38                  408
 Operating lease liabilities                                                    541                   3               544
 Disputed claims and customer refunds                                            —                —                    —
 Interest payable                                                                —                —                    —
 Wildfire-related claims                                                         —                —                    —
 Other                                                                        1,613              (15)             1,598
    Total current liabilities                                                 5,374               26              5,282
Noncurrent Liabilities
 Long-term debt                                                                  —                —                    —
 Debtor-in-possession financing                        Item 6                 1,500               —               1,500
 Regulatory liabilities                                                       8,962               —               8,962
 Pension and other postretirement benefits                                    1,972               —               1,972
 Asset retirement obligations                                                 6,092               —               6,092
 Deferred income taxes                                 Item 8                 3,339             (122)             3,217
 Operating lease liabilities                                                  2,155                   6           2,161
 Other                                                                        2,251               60              2,280
    Total noncurrent liabilities                                             26,271              (56)            26,184
Liabilities Subject to Compromise                      Item 9                38,054              780             38,834
Shareholders’ Equity
 Preferred stock                                                                258               —                   258
 Common stock                                                                 1,322           13,020             13,000
 Additional paid-in capital                                                   8,550               —                    (6)
 Reinvested earnings                                                          3,079             (251)                    4
 Accumulated other comprehensive (loss) income                                    (1)             (9)                  (9)
    Total shareholders’ equity                                               13,208           12,760             13,247
Noncontrolling Interest - Preferred Stock of
Subsidiary                                                                       —                —                    —
TOTAL LIABILITIES AND SHAREHOLDERS’
EQUITY                                                            $          82,907 $         13,510 $           83,547




    Case: 19-30088             Doc# 2775                   6
                                               Filed: 06/27/19    Entered: 06/27/19 13:30:17              Page 6 of
                                                           16
1.        BASIS OF PRESENTATION

General

On January 29, 2019, PG&E Corporation (the “Corporation”) and its subsidiary, Pacific Gas and Electric Company (the
“Utility”) (together with the Corporation, the “Debtors”), filed voluntary petitions for relief under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) in the U.S. Bankruptcy Court for the Northern District of California (the
“Bankruptcy Court”). The Corporation’s and the Utility’s Chapter 11 cases are being jointly administered under the caption In
re: PG&E Corporation and Pacific Gas and Electric Company, Case No. 19-30088 (DM) (the “Chapter 11 Cases”). The
Debtors continue to operate their businesses and manage their properties as debtors in possession pursuant to sections 1107(a)
and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in either of the Chapter 11 Cases.

On February 12, 2019, the United States Trustee (the “U.S. Trustee”) appointed an Official Committee of Unsecured Creditors.
On February 15, 2019, the U.S. Trustee appointed an Official Committee of Tort Claimants.

Debtor-in-Possession Financial Statements

Financial Accounting Standards Board Accounting Standards Codification 852 (Reorganizations) (“ASC 852”), which is
applicable to companies in Chapter 11, requires that financial statements for periods after the filing of a Chapter 11 petition
distinguish transactions and events that are directly associated with the reorganization from the ongoing operations of the
business. The financial statements have been prepared in accordance with ASC 852. The accompanying financial statements
have been prepared solely for purposes of complying with the monthly operating requirements applicable in the Debtors’
Chapter 11 Cases (the “Monthly Operating Reports”). The Debtors caution investors and potential investors not to place undue
reliance upon the information contained in the Monthly Operating Reports, which was not prepared for the purpose of
providing the basis for an investment decision relating to any securities of the Debtors.

The financial information contained in the Monthly Operating Reports is unaudited, limited in scope, and as such, has not been
subject to procedures that would typically be applied to financial statements in accordance with accounting principles generally
accepted in the United States of America. The Monthly Operating Reports should not be relied upon by any persons for
information relating to current or future financial condition, events, or performance of the Corporation and the Utility and any
of their non-debtor subsidiaries, as the results of operations contained in the Monthly Operating Reports are not necessarily
indicative of results which may be expected for any other period or for the full year, and may not necessarily reflect the
combined results of operations, financial position, and schedule of receipts and disbursements in the future. These unaudited
financial statements were prepared using certain assumptions and estimates. These assumptions and estimates are subject to
revision. Further, the amounts shown in this statement may differ materially due to adjustments in accruals, changes in facts
and circumstances, changes in estimates, further analysis, and other factors.

The Utility’s unaudited financial statements reflected under the column “Pacific Gas and Electric Company” are presented on a
consolidated basis and include the accounts of the Utility and the following subsidiaries of the Utility that individually and in
aggregate are immaterial: Eureka Energy Company, Midway Power, LLC, Pacific Energy Fuels Company, and Standard Pacific
Gas Line Incorporated.

The Corporation’s unaudited financial statements reflected under the column “PG&E Corporation” are presented on a
consolidated basis and include the accounts of the following subsidiaries of the Corporation that individually and in aggregate
are immaterial: PCG Capital, Inc., PG&E Corporation Support Services, Inc., and PG&E Corporation Support Services II, Inc.
The Corporation’s unaudited financial statements reflected under the column “PG&E Corporation” exclude the accounts of the
Utility.

The Corporation’s unaudited financial statements reflected under the column “PG&E Corporation, Consolidated” are presented
on a consolidated basis and include the accounts of the Corporation, the Utility, and other wholly owned and controlled
subsidiaries.

These unaudited financial statements differ from the requirements of generally accepted accounting principles in that they
exclude certain financial statements (statements of cash flows, shareholders’ equity, and other comprehensive income), relevant
footnotes and certain reclassifications.

These unaudited financial statements were prepared using certain assumptions and estimates. These assumptions and estimates
are subject to revision. Further, the amounts shown in this statement, when reported on a quarterly basis, may differ materially
due to adjustments in accruals, changes in facts and circumstances, changes in estimates, further analysis, and other factors.

     Case: 19-30088           Doc# 2775                     7
                                                Filed: 06/27/19         Entered: 06/27/19 13:30:17               Page 7 of
                                                            16
Liabilities Subject to Compromise

As a result of the Chapter 11 Cases, the payment of prepetition indebtedness is subject to compromise or other treatment under
a plan of reorganization. The determination of how liabilities will ultimately be settled or treated cannot be made until the
Bankruptcy Court confirms a Chapter 11 plan of reorganization and such plan becomes effective. Accordingly, the ultimate
amount of such liabilities is not determinable at this time. ASC 852 requires prepetition liabilities that are subject to
compromise to be reported at the amounts expected to be allowed, even if they may be settled for lesser amounts. The amounts
currently classified as liabilities subject to compromise are preliminary and may be subject to future adjustments depending on
the Bankruptcy Court actions, further developments with respect to disputed claims, determinations of the secured status of
certain claims, the values of any collateral securing such claims, rejection of executory contracts, continued reconciliation or
other events.

Reorganization Items

ASC 852 requires expenses and income directly associated with the Chapter 11 Cases to be reported separately in the income
statement. Reorganization items are reported net and include expenses related to legal advisory and representation services,
other professional consulting and advisory services, debtor-in-possession financing fees and changes in liabilities subject to
compromise recognized as there are changes in amounts expected to be allowed, net of interest income.

Post-Petition Liabilities

Post-petition liabilities reflected in the Monthly Operating Report include Accounts payable – trade creditors, Accounts payable
– other, and Other current liabilities, excluding amounts pertaining to regulatory liabilities.

2.       CHAPTER 11 FILING

On January 29, 2019, the Debtors filed the Chapter 11 Cases with the Bankruptcy Court. The Debtors continue to operate their
businesses as debtors in possession under the jurisdiction of the Bankruptcy Court and in accordance with the applicable
provisions of the Bankruptcy Code and orders of the Bankruptcy Court.

On January 31, 2019, the Bankruptcy Court approved, on an interim basis, certain motions (the “First Day Motions”)
authorizing, but not directing, the Debtors to, among other things, (a) secure $5.5 billion of debtor-in-possession financing; (b)
continue to use the Debtors’ cash management system; and (c) pay certain prepetition claims relating to (i) certain safety,
reliability, outage, and nuclear facility suppliers; (ii) shippers, warehousemen, and other lien claimants; (iii) taxes; (iv)
employee wages, salaries, and other compensation and benefits; and (v) customer programs, including public purpose
programs. The First Day Motions were subsequently approved by the Bankruptcy Court on a final basis at hearings on
February 27, 2019, March 12, 2019, March 13, 2019, and March 27, 2019.

On May 23, 2019, the Bankruptcy Court entered an order, pursuant to section 1121(d) of the Bankruptcy Code, extending the
Debtors’ exclusive periods in which to file a chapter 11 plan (the “Exclusive Filing Period”) and solicit acceptances thereof (the
“Exclusive Solicitation Period”) [Docket No. 2226] (the “Exclusivity Order”). Pursuant to the Exclusivity Order, the Debtors’
Exclusive Filing Period in which to file a chapter 11 plan is extended to and including September 26, 2019, and the Debtors’
Exclusive Solicitation Period in which to solicit acceptances of their chapter 11 plan is extended to and including November 26,
2019.

For additional information regarding the Chapter 11 Cases, refer to the website maintained by Prime Clerk, LLC, the
Company’s claims and noticing agent, at http://restructuring.primeclerk.com/pge.

3.       INVENTORY

Inventories are carried at weighted-average cost and include natural gas stored underground as well as materials and supplies.
Natural gas stored underground is recorded to inventory when injected and then expensed as the gas is withdrawn for
distribution to customers or to be used as fuel for electric generation. Materials and supplies are recorded to inventory when
purchased and expensed or capitalized to plant, as appropriate, when consumed or installed.




     Case: 19-30088           Doc# 2775                     8
                                                Filed: 06/27/19         Entered: 06/27/19 13:30:17               Page 8 of
                                                            16
4.             ACCOUNTS RECEIVABLE

The following reflects the balance of the Utility’s Accounts receivable – Customers as of May 31, 2019:
                                                                                                                                       Accounts
                                                                                                                                     Receivable –
 (in millions)                                                                                                                    Customers (Pre and
 Receivables Aging                                                                                                                  Post-Petition)
 0 -30 Days                                                                                                                      $                 649
 31-60 Days                                                                                                                                        123
 61-90 Days                                                                                                                                         63
 91+ Days                                                                                                                                          158
 Unmailed invoices                                                                                                                                 119
 Total accounts receivable – Customers                                                                                                           1,112
 Other (1)                                                                                                                                          22
 Allowance for doubtful accounts                                                                                                                   (60)
 Accounts receivable – Customers (net)                                                                                           $               1,074
(1)
      Represents Department of Water Resources bond charge, credit balance reclassification, and unidentified receipts.

5.             ACCOUNTS PAYABLE

To the best of the Debtors’ knowledge, all undisputed, validated post-petition accounts payable have been and are being paid
under agreed-upon payment terms.

In the ordinary course, in most instances the Debtors’ process for validating items for payment to suppliers requires the
matching of a vendor invoice with a purchase order and, additionally, with a goods receipt (reflecting the Debtors’
acknowledgment of the delivery of goods or completion of services). That matching process extends the timeline for a vendor
invoice to be cleared for payment until such time as the validation operation is fully complete. The Debtors are actively
engaged on an ongoing basis with its supplier base to minimize the invoice matching and validation time frame. To the best of
the Debtors’ knowledge, in all instances where the invoice matching process has been satisfactorily completed for post-petition
vendor activity, the Debtors do not have any past due post-petition accounts payable as of May 31, 2019.

6.             DEBTOR-IN-POSSESSION (“DIP”) FINANCING

The following table summarizes the Corporation’s and the Utility’s outstanding borrowings and availability under their DIP
credit facilities at May 31, 2019:

                                                                                           Borrowings       Borrowings         Letters of
                                                                   Credit Facility          Against          Against            Credit       Available
 (in millions)                                                         Limit               Term Loan         Revolver         Outstanding     Facility
 PG&E Corporation                                              $               —           $          — $                 — $         — $           —
 Utility                                                                    5,500    (1)          1,500                   —          498         3,502
 Total DIP revolving credit facilities                         $            5,500          $      1,500 $                 — $        498 $       3,502
(1)
      Includes $1.5 billion of letter of credit subfacility.




          Case: 19-30088                   Doc# 2775                             9
                                                                     Filed: 06/27/19           Entered: 06/27/19 13:30:17             Page 9 of
                                                                                 16
7.            PROPERTY, PLANT, AND EQUIPMENT

Property, plant, and equipment are reported at the lower of their historical cost less accumulated depreciation or fair value.
Historical costs include labor and materials, construction overhead, and allowance for funds used during construction. PG&E
Corporation Consolidates balances of its property, plant, and equipment were as follows at May 31, 2019:

                                                                                                                                          PG&E Corporation
 (in millions)                                                                                                                              Consolidated
 Electric (1)                                                                                                                         $                     60,552
 Gas                                                                                                                                                        22,248
 Construction work in progress                                                                                                                                2,585
 Other Plant in Service                                                                                                                                           20
 Total property, plant, and equipment                                                                                                                       85,405
 Accumulated depreciation                                                                                                                                  (25,548)
 Net property, plant, and equipment                                                                                                   $                     59,857
(1) Balance   includes nuclear fuel inventories. Stored nuclear fuel inventory is stated at weighted-average cost. Nuclear fuel in the reactor is expensed as it is
      used based on the amount of energy output.

8.            PAYMENT OF TAXES

To the best of the Debtors’ knowledge, the Corporation and the Utility are current on all taxes payable.

9.            LIABILITIES SUBJECT TO COMPROMISE

The following reflects the balance of liabilities subject to compromise (“LSTC”) as of May 31, 2019:
                                                                          Pacific Gas &                                                   PG&E Corporation
 (in millions)                                                          Electric Company                PG&E Corporation                    Consolidated
 Financing Debt (1)                                                 $                     21,811 $                             650 $                        22,461
 Wildfire-related Claims                                                                  14,212                                 —                          14,212
 Trade creditors                                                                           1,352                                  4                           1,356
 Non-qualified benefit plan                                                                    17                              123                              140
 2001 bankruptcy disputed claims                                                              221                                —                              221
 Customer deposits & advances                                                                 277                                —                              277
 Reserve and Others                                                                           164                                 3                             167
 Total Liabilities Subject to Compromise                            $                     38,054 $                             780 $                        38,834
(1)
      At May 31, 2019, the Corporation and the Utility had $650 million and $21,526 million in aggregate principal amount of indebtedness, respectively. Utility
      financing debt also includes $285 million of accrued contractual interest to the Petition Date.

 10.          RECAPITULATION OF FUNDS HELD AT END OF MONTH

The following reflects the bank balances of the Corporation and the Utility as of May 31, 2019:
                                                                                                                                                Balance, End of
                 Legal Entity                                                  Bank                                    Account No.              Month (in ones)
 PG&E Corporation                                 The Bank of New York Mellon                                               8400            $        421,250,000
 PG&E Corporation                                 The Bank of New York Mellon                                               9023                           295,648
 PG&E Corporation                                 Bank of America                                                           7107                           726,536
 PG&E Corporation                                 The Bank of New York Mellon                                               4558                                  —
 PG&E Corporation                                 Union Bank of California                                                  9557                                737
 PG&E Corporation                                 Bank of America                                                           0X30                                  —
 PG&E Corporation                                 Barclays Capital Inc.                                                     1362                                  —
 PG&E Corporation                                 BNP Paribas                                                               0652                                  —


          Case: 19-30088                  Doc# 2775                        10
                                                                Filed: 06/27/19               Entered: 06/27/19 13:30:17                         Page 10
                                                                          of 16
PG&E Corporation                 Citigroup Global Markets                           0473                  —
PG&E Corporation                 Goldman, Sachs & Co                                0609                  —
PG&E Corporation                 JP Morgan Chase Bank, N.A.                         0698                  —
PG&E Corporation                 Merrill Lynch                                     0X30                   —
PG&E Corporation                 Mitsubishi UFJ Securities USA, INC.                0189                  —
PG&E Corporation                 Morgan Stanley / ISG Operations                    4966                  —
PG&E Corporation                 RBC Capital Markets                                2226                  —
PG&E Corporation                 Royal Bank of Scotland                             2141                  —
PG&E Corporation                 Wells Fargo Securities, LLC                        7221                  —
PG&E Corporation                 Bank of America                                    7981                  —
PG&E Corporation                 The Bank of New York Mellon                        9946                  —
Pacific Gas & Electric Company   The Bank of New York Mellon                        8400        2,698,000,000
Pacific Gas & Electric Company   Union Bank of California                           5581          48,008,783
Pacific Gas & Electric Company   Citibank N. A.                                     2091           1,226,965
Pacific Gas & Electric Company   Bank of America                                    3212             496,683
Pacific Gas & Electric Company   The Bank of New York Mellon                        9994             454,703
Pacific Gas & Electric Company   The Bank of New York Mellon                        7822                  —
Pacific Gas & Electric Company   The Bank of New York Mellon                        5477                  —
Pacific Gas & Electric Company   Royal Bank of Canada                               0446              32,747
Pacific Gas & Electric Company   Bank of America                                    7115           2,186,520
Pacific Gas & Electric Company   U.S. Bank                                          2311             294,288
Pacific Gas & Electric Company   Bank of America                                    2988              46,719
Pacific Gas & Electric Company   The Bank of New York Mellon                        3044                  —
Pacific Gas & Electric Company   Bank of America                                    2302             451,573
Pacific Gas & Electric Company   Deutsche Bank Trust Company Americas              4XL9                3,040
Pacific Gas & Electric Company   The Bank of New York Mellon                        4122               1,000
Pacific Gas & Electric Company   The Bank of New York Mellon                        3532                  —
Pacific Gas & Electric Company   Deutsche Bank Trust Company Americas              43.11                  —
Pacific Gas & Electric Company   Deutsche Bank Trust Company Americas              543.7                  —
Pacific Gas & Electric Company   Deutsche Bank Trust Company Americas              550.2                  —
Pacific Gas & Electric Company   Bank of America                                    0817                  —
Pacific Gas & Electric Company   Bank of America                                    1675                  —
Pacific Gas & Electric Company   Citibank N. A.                                     0901                  —
Pacific Gas & Electric Company   Citibank N. A.                                     1958                  —
Pacific Gas & Electric Company   Citibank N. A.                                     2316                  —
Pacific Gas & Electric Company   Citigroup Global Markets                           6473                  —
Pacific Gas & Electric Company   Deutsche Bank Trust Company Americas              854.1                  —
Pacific Gas & Electric Company   Deutsche Bank Trust Company Americas              854.1                  —
Pacific Gas & Electric Company   Deutsche Bank Trust Company Americas              54.11                  —
Pacific Gas & Electric Company   Deutsche Bank Trust Company Americas              54.12                  —
Pacific Gas & Electric Company   Deutsche Bank Trust Company Americas              54.13                  —
Pacific Gas & Electric Company   Deutsche Bank Trust Company Americas              54.14                  —
Pacific Gas & Electric Company   Deutsche Bank Trust Company Americas              54.15                  —
Pacific Gas & Electric Company   Deutsche Bank Trust Company Americas              54.16                  —
Pacific Gas & Electric Company   Deutsche Bank Trust Company Americas              854.2                  —
Pacific Gas & Electric Company   Deutsche Bank Trust Company Americas              854.3                  —
Pacific Gas & Electric Company   Deutsche Bank Trust Company Americas              854.4                  —

    Case: 19-30088         Doc# 2775                    11
                                             Filed: 06/27/19       Entered: 06/27/19 13:30:17   Page 11
                                                       of 16
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      854.5                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      854.6                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      854.7                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      854.8                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      854.9                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      43.10                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      43.12                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      543.6                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      543.8                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      550.1                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      50.10                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      50.11                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      50.12                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      50.13                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      50.14                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      50.15                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      50.16                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      50.17                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      50.18                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      50.19                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      50.20                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      50.21                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      50.22                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      50.23                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      50.24                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      550.3                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      550.4                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      550.5                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      550.6                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      550.7                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      550.8                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      550.9                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      387.1                                 —
Pacific Gas & Electric Company                 Deutsche Bank Trust Company Americas                                      7110                                  —
Pacific Gas & Electric Company                 The Bank of New York Mellon                                               8400                                  —
Pacific Gas & Electric Company                 The Bank of New York Mellon                                               8544                          949,040
Pacific Gas & Electric Company                 The Bank of New York Mellon                                               9990                        4,817,739
Pacific Gas & Electric Company                 The Bank of New York Mellon                                               4017                                  —
Pacific Gas & Electric Company                 The Bank of New York Mellon                                               0143                                  —
Pacific Gas & Electric Company                 Wells Fargo Bank N.A.                                                     9578                                  —
Pacific Gas & Electric Company                 The Bank of New York Mellon                                               9978                                  —
Pacific Gas & Electric Company                 U.S. Bank                                                                 5000                                  —
Total Funds on Hand for all Accounts (1)(2)                                                                                              $     3,179,242,721
(1) Schedule  does not include Wells Fargo accounts 5300 and 5400; these accounts are held by grantor trusts relating to post-service benefits to directors,
    officers, and other highly paid employees, which have a combined value of $173,421,189. The grantor trusts are considered assets of the Corporation
    subject to creditor claims.
(2)
    Balances will not tie to the Balance Sheets as they are per bank and due to the exclusion of non-debtor bank accounts.



       Case: 19-30088                 Doc# 2775                         12
                                                             Filed: 06/27/19               Entered: 06/27/19 13:30:17                        Page 12
                                                                       of 16
11.            CASH RECEIPTS AND DISBURSEMENTS

The following reflects the cash receipts and disbursements of the Corporation and the Utility for the month ended May 31,
2019:

                                                                                                                                           PG&E
                                                                                    Pacific Gas &                   PG&E                 Corporation
 (in ones)                                                                        Electric Company                Corporation            Consolidated
 Beginning Cash (1)(2)                                                          $       3,303,339,862 $               421,798,666 $        3,725,138,528
 Total   receipts (3)                                                                   1,582,412,913                    8,881,285         1,591,294,198
 Total   disbursements (3)                                                             (2,128,899,199)                  (8,290,806)       (2,137,190,005)
 DIP borrowing and repayments, net (net of fees)                                                        —                       —                       —
 Total Change in Cash                                                                    (546,486,286)                    590,479           (545,895,807)
 Ending Cash (1)(2)                                                             $       2,756,853,576 $               422,389,145 $        3,179,242,721
(1) Calculated using balance per bank.
(2) Balances  will not tie to the Balance Sheets as they are per bank and due to the exclusion of non-debtor bank accounts.
(3) Includes intercompany receipts and disbursements between the Corporation and the Utility.




12.            PAYMENTS ON PRE-PETITION DEBT

The following reflects the payments for the month ended May 31, 2019 made in accordance with the authority granted by the
Bankruptcy Court pursuant to the First Day Motions.

 (in millions)
 First Day Motions                                                                                                                   Disbursed in Month
 Operational Integrity Supplier                                                                                                 $                       24
 Cash Management                                                                                                                                         1
 NGX - CAISO                                                                                                                                             5
 Public Purpose Programs                                                                                                                                19
 Shippers / Liens                                                                                                                                        7
 Tax                                                                                                                                                    —
 Employee Wage and Benefits                                                                                                                              9
 Insurance                                                                                                                                               1
 503(b)(9) (1)                                                                                                                                           3
 Total                                                                                                                          $                       69
(1) Pursuant   to the Operational Integrity Motion Debtors are allowed to pay valid 503(b)(9) claims.

13.            PAYMENTS FOR RETAINED PROFESSIONALS

The following reflects payments made to retained bankruptcy professionals during the month ended May 31, 2019.


 (in ones)
 Name                                                    Payment Date                                          Total Payments for the Month
 Keller & Benvenutti, LLP                                5/20/2019                                            $                                 335,160
 Weil Gotshal & Manges, LLP                              5/23/2019                                                                             2,620,587




       Case: 19-30088                    Doc# 2775                        13
                                                               Filed: 06/27/19              Entered: 06/27/19 13:30:17                    Page 13
                                                                         of 16
14.          PAYMENTS TO INSIDERS

The following reflects the cash payments made to insiders of the Corporation and the Utility during the month ended May 31,
2019.

Section 16 officers of the Corporation and/or the Utility.
 (in ones)                                                                                                                                 Total Payments
 Name                                                                          Title (1)                                                    for Month (2)
 Loraine Giammona                 Senior Vice President and Chief Customer Officer                                                     $          40,000
 William “Bill” Johnson           Chief Executive Officer and President, PG&E Corporation                                                     3,241,275      (3)

                                  Senior Vice President, Chief Ethics and Compliance Officer, and Deputy
 Julie Kane                       General Counsel, PG&E Corporation and Pacific Gas and Electric Company                                          46,060
 Kathleen Kay                     Senior Vice President and Chief Information Officer                                                             34,666

 Michael Lewis                    Senior Vice President, Electric Operations                                                                      37,500
                                  Senior Vice President and General Counsel, PG&E Corporation and Pacific
 Janet Loduca                     Gas and Electric Company                                                                                        51,833     (4)

                                  Senior Vice President, Human Resources and Chief Diversity Officer, PG&E
 Dinyar Mistry                    Corporation and Pacific Gas and Electric Company                                                                42,667
 John Simon                       Executive Vice President, PG&E            Corporation(5)                                                        50,317
 Jesus Soto                       Senior Vice President, Gas Operations                                                                           47,917
                                  Vice President, Chief Financial Officer, and Controller, Pacific Gas and
                                  Electric Company
 David Thomason                   Vice President and Controller, PG&E Corporation                                                                 27,083
 Fong Wan                         Senior Vice President, Energy Policy and Procurement                                                            34,483
 Jason Wells                      Executive Vice President and Chief Financial Officer, PG&E Corporation                                          52,500
 James Welsch                     Senior Vice President and Chief Nuclear Officer                                                      $        156,999      (6)

(1) Except
            as otherwise noted, all positions have been held at the Utility.
(2) Payments   primarily consist of salary.
(3) Includes (i) one-time transition payment of $3 million for CEO and President, Corporation position, and (ii) annual perquisite allowance of $35,000 paid in

     May 2019.
(4) Includes temporary monthly compensation increase as a result promotion in January 2019 to position of Interim General Counsel. In June of 2019, Mx.

     Loduca was elected as General Counsel of the Corporation and the Utility.
(5) In June of 2019, Mr. Simon was elected as Executive Vice President, Law, Strategy and Policy of the Corporation.
(6) Includes Q1 2019 short term incentive plan payment of $115,874 paid to Mr. Welsch prior to his promotion to Senior Vice President and Chief Nuclear

     Officer in May 2019.




       Case: 19-30088                 Doc# 2775                        14
                                                            Filed: 06/27/19                Entered: 06/27/19 13:30:17                       Page 14
                                                                      of 16
Current Non-Employee Boards of Directors Members

Employee directors of the Corporation and the Utility do not receive compensation for their service on the Board and the
committees of the Boards. Non-employee directors of the Corporation and the Utility receive annual retainers and fees for
serving on the Boards of Directors, that are paid quarterly.

The following retainers are provided to each director who was not an employee of PG&E Corporation or the Utility for service
on the Boards and their permanent standing committees.


 Board Retainer                                                                    $30,000 per quarter ($120,000 annually)
 PG&E Corporation Board Chair (non-executive)                                      $25,000 per quarter ($100,000 annually)
 Utility Board Chair (non-executive)                                               $7.500 per quarter ($30,000 annually)
 Lead Director Retainer                                                            $12,500 per quarter ($50,000 annually)
 Committee Chair Retainers                                                         $3,750 per quarter ($15,000 annually)
 Other than:

 Audit: $12,500 per quarter ($50,000 annually)
 Compensation: $5,000 per quarter ($20,000 annually)
 Compliance and Public Policy, Finance, Nominating and Governance, and Safety and Nuclear Oversight: $3,750 per quarter
 ($15,000 annually)

Non-employee directors also were entitled to receive annual awards of stock-based compensation. For more information, see
the Corporation and the Utility’s Schedule 14A filed with the Securities and Exchange Commission on May 17, 2019.

The following table summarizes the principal components of compensation paid or granted to individuals for their service as
non-employee directors of PG&E Corporation and the Utility during the month ended May 31, 2019.

 (in ones)                                                                                                                                     Total
 Name                                Director Since                                  Board Committees                                        Payments(1)
 Richard R. Barrera                 April 2019               Finance (Chair); Audit; Executive                                          $         30,743
                                                             Chair of the Board of the Utility; Compliance and Public
 Jeffrey L. Bleich                  April 2019               Policy; Safety and Nuclear Oversight                                                 33,792
                                                             Chair of the Board PG&E Corporation; Executive; Safety
 Nora Mead Brownell                 April 2019               and Nuclear Oversight;                                                               49,891
 Frederick W. Buckman               April 2019               Audit; Safety and Nuclear Oversight                                                  23,077
                                                             Safety and Nuclear Oversight (Chair); Compliance and
 Cheryl F. Campbell                 April 2019               Public Policy                                                                        30,743
 Fred J. Fowler                     March 2012               Finance; Safety and Nuclear Oversight                                                30,000
                                                             Nominating and Governance (Chair); Compliance and
 Michael J. Leffell                 April 2019               Public Policy; Executive                                                             30,743
 Kenneth Liang                      April 2019               Compensation; Finance                                                                27,363
 Dominique Mielle                   April 2019               Audit (Chair); Executive                                                             38,627
                                                             Compensation(Chair); Executive; Finance; Nominating
 Meridee A. Moore                   April 2019               and Governance                                                                       31,869
 Eric D. Mullins                    September 2016           Audit; Safety and Nuclear Oversight                                                  30,000      (2)



                                                             Compliance and Public Policy (Chair); Executive;
 Kristine M. Schmidt                April 2019               Nominating and Governance; Safety and Nuclear Oversight                              30,743
 Alejandro D. Wolff                 April 2019               Compensation; Compliance and Public Policy                                 $         27,363
(1)
      Quarterly retainer is prorated from April 2019.
(2)   Eric Mullins is a participant in the Corporation’s 2005 Deferred Compensation Plan for non-employee directors. In accordance with the Plan his second
      quarter 2019 compensation was deferred and converted into phantom stock on May 10, 2019.




          Case: 19-30088                 Doc# 2775                       15
                                                              Filed: 06/27/19              Entered: 06/27/19 13:30:17                       Page 15
                                                                        of 16
Former Non-Employee Boards of Directors Members

The following table summarizes compensation paid in May 2019 to former non-employee directors of the Corporation and the
Utility for the second quarter of 2019, prorated to reflect time of service during the second quarter.

 (in ones)                                                                                                                               Total Payments
 Name                            Director until                                Board Committees                                           for Month (1)
 Lewis Chew                      April 9, 2019          Audit (Chair); Compliance and Public Policy; Executive                       $            4,205
                                                        Nominating and Governance (Chair); Audit; Nuclear,
 Richard C. Kelly                April 9, 2019          Operations and Safety; Executive                                                         10,414    (2)

                                                        Nuclear, Operations and Safety (Chair); Compliance and
 Richard A. Meserve              April 9, 2019          Public Policy; Nominating and Governance; Executive                                       3,339
 Forrest E. Miller               April 9, 2019          Compensation (Chair); Audit (Chair); Executive                                            4,205    (3)

 Benito Minicucci                April 9, 2019          Nuclear, Operations, and Safety                                                           2,968
                                                        Compensation; Nominating and Governance; Nuclear,
 Rosendo G. Parra                April 9, 2019          Operations and Safety                                                                     2,968
                                                        Finance (Chair); Compensation; Nominating and Governance;
 Barbara L. Rambo                April 9, 2019          Executive                                                                                 3,339
                                                        Compliance and Public P0licy; Finance; Nuclear, Operations
 Anne S. Smith                   April 9, 2019          and Safety                                                                   $            5,256
(1) Quarterly retainer is prorated from April 2019.
(2)
    Richard C. Kelly is a participant in the Corporation’s 2005 Deferred Compensation Plan for non-employee directors. In accordance with the Plan his second
    quarter 2019 compensation was deferred and converted into phantom stock on May 2, 2019.
(3) Forrest E. Miller is a participant in the Corporation’s 2005 Deferred Compensation Plan for non-employee directors. In accordance with the Plan his second

    quarter 2019 compensation was deferred and converted into phantom stock on May 2, 2019.

15.           REORGANIZATION ITEMS

The following reflects reorganization items, net, post-petition through May 31, 2019:
                                                                      Pacific Gas &                                               PG&E Corporation
 (in millions)                                                      Electric Company                   PG&E Corporation             Consolidated
 Debtor-in-possession financing costs                           $                      99          $                      17 $                           116
 Legal and other                                                                       68                                   1                             69
 Interest income                                                                      (21)                                 (4)                            (25)
 Adjustments to LSTC                                                                   —                                  —                               —
 Trustee fees                                                                          —     (1)                          —                               —
 Total reorganization items, net                                $                    146           $                      14 $                           160
(1)   The Utility paid $249,675 in fees to the U.S. Trustee in May 2019.




          Case: 19-30088                 Doc# 2775                        16
                                                               Filed: 06/27/19          Entered: 06/27/19 13:30:17                        Page 16
                                                                         of 16
